"P.o. Box 12308 capitol Station; Austin, icean 78711 6-1-15
RE: Vl. Ground Three-Right to lmpartial Jury g c§\ gy§§é? (>|

ln my previous 11.07 that l filed, l mispelled the #6 Jury members name '
which is (Benjamin Parten) whom at the present time was a correctional officer_
at the Ellis County Detention center and knew details about my case and he
still was chosen to be part of the jury selection to make a finding (verdict)
on my case on 8-26-09, 8-27-09 and 8-28-09.

v l spelled his name incorrectly in my previous 11.07 aser. Pruant and l
was denied on the grounds that l didn't have (Benjamin Parten's) name spelled
correctly, by the Ellis County courts.

l just ask upon the mercy of the courts to look closely into these facts
that I'm stating due to me having the correct spelling right.

ln conclusion, l truly apologize for the inconvenience to the courts

Sincerely,
Ladaryl Kelly _ ' RECE|VED |N .
couRT oF chM¢NAL APPEALS`
X%’W / /5@);2@§ ' v v

'; .JUN 108 2015 _

_ AE@L ‘CCSEB, C!€F§K